 
Exhibit 10.47
 
EXECUTION COPY
 
FIRST AMENDMENT
TO
LOAN AGREEMENT
 
THIS FIRST AMENDMENT (this “First Amendment”) is made and entered into as of
November 4, 2002 by and between RMH TELESERVICES, INC., a Pennsylvania
corporation (the “Borrower”) and FOOTHILL CAPITAL CORPORATION, a California
corporation (“Lender”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower and the Lender are parties to that certain Loan Agreement
(the “Loan Agreement”), dated as of September 4, 2002;
 
WHEREAS, the Borrower and the Lender wish to further amend the Loan Agreement as
herein provided.
 
NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:
 
Section 1.    Definitions.  Any capitalized term used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.
 
Section 2.    Amendments to Loan Agreement.  The Loan Agreement is hereby
amended, effective as of the date this First Amendment becomes effective in
accordance with Section 4 hereof, as follows:
 
2.01    Amendments to Section 1.1.
 
(a) The definition of “Eligible Billed Accounts” is hereby amended by deleting
subsection (i) in its entirety and inserting the following new subsection (i) in
replacement thereof:
 
“(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrower exceed 10% (such percentage as applied to a particular Account Debtor
being subject to reduction by Lender in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that subject to Lender’s ability to adjust such
percentage limitations in its Permitted Discretion, (a) as to the following
Account Debtors, the percentage limitation of 15% (in lieu of 10%)





--------------------------------------------------------------------------------

 
shall apply for purposes hereof: Citicorp, Inc., Nextel Communications and Aegon
USA, Inc., and (b) as to the following Account Debtors, the percentage
limitation of 20% (in lieu of 10%) shall apply for purposes hereof: Microsoft
Corporation, AT&T Corp. and United Parcel Service of America, Inc.”
 
(b) The definition of “Eligible Unbilled Accounts” is hereby amended by deleting
subsection (i) in its entirety and inserting the following new subsection (i) in
replacement thereof:
 
“(i) Accounts with respect to an Account Debtor whose total obligations owing to
Borrower exceed 10% (such percentage as applied to a particular Account Debtor
being subject to reduction by Lender in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that subject to Lender’s ability to adjust such
percentage limitations in its Permitted Discretion, (a) as to the following
Account Debtors, the percentage limitation of 15% (in lieu of 10%) shall apply
for purposes hereof: Citicorp, Inc., Nextel Communications and Aegon USA, Inc.,
and (b) as to the following Account Debtors, the percentage limitation of 20%
(in lieu of 10%) shall apply for purposes hereof: Microsoft Corporation, AT&T
Corp. and United Parcel Service of America, Inc.”
 
Section 3.    Representations and Warranties.  In order to induce the Lender to
enter into this First Amendment, the Borrower hereby represents and warrants
that:
 
3.01    No Default.  At and as of the date of this First Amendment and at and as
of the Effective Date and both prior to and after giving effect to this First
Amendment, no Default or Event of Default exists and is continuing.
 
3.02    Representations and Warranties True and Correct.  At and as of the date
of this First Amendment and at and as of the Effective Date and both prior to
and after giving effect to this First Amendment, each of the representations and
warranties contained in the Loan Agreement and the other Loan Documents is true
and correct in all material respects.
 
3.03    Corporate Power, Etc.  The Borrower (i) has all requisite corporate
power and authority to execute and deliver this First Amendment and to
consummate the transactions contemplated hereby and (ii) has taken all action,
corporate or otherwise, necessary to authorize the execution and delivery of
this First Amendment and the consummation of the transactions contemplated
hereby.
 
3.04    No Conflict.  Neither the execution and delivery of this First Amendment
nor consummation of the transactions contemplated hereby will (i) conflict with
or result in any breach or violation of any provision of the certificate of
incorporation or by-laws of the Borrower, (ii) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of a Lien upon
any of the properties or assets of the Borrower under, any of the terms,
conditions or provisions of any note,



2



--------------------------------------------------------------------------------

 
bond, mortgage, indenture, deed of trust, license, lease agreement or other
instrument or obligation to which the Borrower is a party or to which any of its
properties or assets are subject, (iii) require any consent, approval,
authorization or permit of, or filing with or notification to, any third party
or any Governmental Authority, or (iv) violate any order, writ, injunction,
decree, judgment, ruling, law, statute, rule or regulation of any Governmental
Authority.
 
3.05    Binding Effect.  This First Amendment has been duly executed and
delivered by the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to or affecting the enforcement of creditors’
rights generally, and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
Section 4.    Conditions.  This First Amendment shall be effective as of October
        , 2002 (the “Effective Date”) upon the fulfillment by the Borrower, in a
manner satisfactory to the Lender, of all of the following conditions precedent
set forth in this Section 4:
 
4.01    Execution of the First Amendment.  Each of the parties hereto shall have
executed and delivered an original counterpart of this First Amendment.
 
4.02    Delivery of Other Documents.  The Lender shall have received all other
such instruments, documents and agreements as the Lender may reasonably request,
duly executed and dated the date hereof, in form and substance reasonably
satisfactory to the Lender.:
 
4.03    Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.
 
4.04    [Intentionally Omitted].
 
4.05    Compliance with Terms.  The Borrower shall have complied in all respects
with the terms hereof and of any other agreement, document, instrument or other
writing to be delivered by the Borrower in connection herewith.
 
Section
 
5.    General Confirmations and Amendments.

 
5.01    Continuing Effect.  Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.
 
5.02    No Waiver.  This First Amendment is limited as specified and the
execution, delivery and effectiveness of this First Amendment shall not operate
as a modification, acceptance or waiver of any provision of the Loan Agreement
or any other Loan Document, except as specifically set forth herein.
 
5.03    References.



3



--------------------------------------------------------------------------------

 
(a) From and after the Effective Date, (i) the Loan Agreement, the other Loan
Documents and all agreements, instruments and documents executed and delivered
in connection with any of the foregoing shall each be deemed amended hereby to
the extent necessary, if any, to give effect to the provisions of this First
Amendment and (ii) all of the terms and provisions of this First Amendment are
hereby incorporated by reference into the Loan Agreement as if such terms and
provisions were set forth in full therein, as applicable.
 
(b) From and after the Effective Date, (i) all references in the Loan Agreement
to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended hereby
and (ii) all references in the Loan Agreement, the other Loan Documents or any
other agreement, instrument or document executed and delivered in connection
therewith to “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Loan Agreement shall mean the Loan Agreement as
amended hereby.
 
Section 6.    Miscellaneous.
 
6.01    Governing Law.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
6.02    Severability.  The provisions of this First Amendment are severable, and
if any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this First Amendment in any jurisdiction.
 
6.03    Counterparts.  This First Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A complete set of counterparts shall be lodged with the Borrower and
the Lender.
 
6.04    Headings.  Section headings in this First Amendment are included herein
for convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
 
6.05    Binding Effect; Assignment.  This First Amendment shall be binding upon
and inure to the benefit of the Borrower and the Lender and their respective
successors and assigns; provided, however, that the rights and obligations of
the Borrower under this First Amendment shall not be assigned or delegated
without the prior written consent of the Lender.
 
6.06    Expenses.  The Borrower agrees to pay the Lender upon demand for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
the Lender (who may be employees of the Lender), incurred by the Lender in
connection with the preparation, negotiation and execution of this First
Amendment and any document required to be furnished herewith.



4



--------------------------------------------------------------------------------

 
[Signature pages follow]



5



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
 
BORROWER:
 
RMH TELESERVICES, INC.
By:
 
/s/    J. Scot Brunke

--------------------------------------------------------------------------------

   
Name:    J. Scot Brunke
Title:    Chief Financial Officer

 
LENDER:
 
FOOTHILL CAPITAL CORPORATION
By:
 
/s/    Andrew I. Furlong III

--------------------------------------------------------------------------------

   
Name:    Andrew I. Furlong III
Title:    Vice President



6